On the 21st day of January, 1911, judgment was pronounced against appellant in the county court of Rogers county for *Page 635 
a violation of the prohibitory liquor law, and he was sentenced to pay a fine of $500 and to serve six months in the county jail. The trial court did not extend the 60 days allowed by law within which appellant must perfect his appeal to this court, and appellant did not perfect his appeal to this court until the 11th day of May, 1911, which was after the expiration of the 60 days allowed by law within which the appeal should have been perfected. This court therefore has never acquired jurisdiction of this cause and the appeal is dismissed.